773 F.2d 1065
Jean S. SCHANEN, power of attorney for Lascelle Tillet,Plaintiff-Appellee,v.UNITED STATES DEPARTMENT OF JUSTICE, Defendant-Appellant.
Nos. 84-4028, 84-4239.
United States Court of Appeals,Ninth Circuit.
Oct. 10, 1985.

Jean Schanen, Schanen Law Firm, Wasilla, Alaska, for plaintiff-appellee.
Deborah Ruth Kant, Washington, D.C., for defendant-appellant.
Before GOODWIN, SCHROEDER and BEEZER, Circuit Judges.

ORDER

1
The opinion already filed, 762 F.2d 805, is ordered withdrawn pending the panel's consideration of the documents and affidavits specified below.


2
Within ninety (90) days from the date of this Order, appellant is directed to supply to the clerk of this court, under seal, four copies of each of the following documents for in camera inspection by the members of this panel:


3
1. Each and every document that is or arguably may be covered by appellee's Freedom of Information Act ("FOIA") request that has not been released to appellee.  Such documents are to be free of any editing, alterations or deletions whatever.


4
2. A complete list or other clear indication of the precise words, sentences, paragraphs, pages and/or documents that appellant claims a legal right to withhold or delete from the documents to be released to appellee pursuant to his FOIA request.


5
3. Affidavits, executed by persons with personal knowledge of the relevant facts, answering in detail the following questions with respect to each and every document or portion of a document that appellant claims a legal right to withhold from appellee:


6
a. With respect to each and every matter that appellant claims a legal right to withhold from appellee pursuant to exemption 7(D), 5 U.S.C. Sec. 552(b)(7)(D), the name of the confidential source involved, a complete explanation of the confidential information involved, and the precise manner in which appellant contends that disclosure would harm the interests protected by exemption 7(D).


7
b. With respect to each and every matter that appellant claims a legal right to withhold from appellee pursuant to exemption 7(F), 5 U.S.C. Sec. 552(b)(7)(F), the name(s) of the person or persons that appellant alleges would be physically endangered by disclosure, the precise facts that, if disclosed, would create such a danger, the precise manner in which such danger would arise if disclosure is ordered, and the name(s) of the person or persons who allegedly pose such a danger.


8
c. With respect to each and every matter that appellant claims a legal right to withhold from appellee pursuant to any other exemption, the names of all persons involved and a complete explanation of how the interests protected by the exemption(s) asserted would be harmed under all the specific facts and circumstances if disclosure is ordered.